Citation Nr: 0940389	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-24 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
headaches and asthma.  In November 2008, the Board remanded 
the claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Although the Board regrets the delay, additional development 
is needed prior to disposition of the claims.

The claims were remanded in November 2008 for the purpose of 
ascertaining whether the Veteran's service treatment records 
demonstrated in-service treatment for asthma and headaches 
associated with head trauma, as the Veteran contended.  

The Veteran's service treatment records were associated with 
the file in May 2009.  These records show that in July 1966, 
the Veteran was involved in a motor vehicle accident as a 
result of which he sustained contusions of the face and 
scalp.  He was hospitalized for a period of 13 days.  The 
report of discharge from the hospital shows that "[f]or a 
couple days after admission, the patient did have 
headaches."  At the time of his discharge, he was ambulatory 
on the ward, and no longer complained of headaches.  The 
remainder of the Veteran's service treatment records reflects 
only one entry related to headaches or head trauma:  in 
October 1967, the Veteran reported to sick call after falling 
and striking his head behind his left ear.  There was no 
reported loss of consciousness.  He did not complain of 
headaches.

With respect to asthma, the Veteran's service treatment 
records reflect that he was treated for asthma on numerous 
occasions, beginning in May 1967.  On examination in November 
1967, prior to separation from service, the Veteran 
complained of asthma.  He was referred for additional 
examination for purposes of classification of his asthma.  He 
reported no history of asthma prior to May 1967.  He stated 
that since his initial treatment, he occasionally experienced 
wheezing.  Based upon physical examination and the history 
provided by the Veteran, the examining physician determined 
that the Veteran probably had asthma on an allergic basis.  
The impression was asthma, bronchial, probably allergic, 
fairly well-controlled on medication.  The allergic nature of 
the asthma meant that it might completely clear up when he 
returned home.  If it did not clear up, he was advised to 
undergo allergic evaluation and desensitization.  

There are no post-service clinical records demonstrating a 
diagnosis of asthma.  On examination in January 1975, at the 
time of the Veteran's enlistment into the Reserves, he denied 
a history of asthma and no asthma was diagnosed.  Similarly, 
there are no post-service clinical records demonstrating a 
diagnosis of headaches.

Although there are no clinical diagnoses of asthma or 
headaches post-dating the Veteran's separation from active 
service, the Veteran is competent to report having headaches 
and difficulty breathing, as these symptoms are readily 
observable by a lay person.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  However, a respiratory disorder or a disorder of 
the lungs, as contrasted with symptoms of breathing or lung 
difficulties, is not subject to lay diagnosis.  There are 
many different respiratory disorders.  The Veteran does not 
have the medical expertise to discern the nature of any 
current respiratory diagnosis nor does he have the medical 
expertise to provide an opinion regarding the etiology.  
Similarly, while the Veteran is competent to report having 
headaches, he is not competent to relate those headaches to 
the headaches he experienced in service or the head trauma 
sustained in service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
Because the Veteran's service treatment records clearly 
reflect that he sustained a head injury in service and that 
he was treated for asthma, and it is unclear to the Board 
whether his current complaints are related to the headaches 
and asthma for which he was treated during service, the Board 
finds that a remand for an examination and etiological 
opinions is necessary.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination(s) to ascertain whether he 
has headaches and asthma that are 
etiologically related to his period of 
active service. The examiner should 
specifically opine as to the following:

a.  Is at least as likely as not (50 
percent probability or greater) that 
the Veteran's headaches are 
etiologically related to his period 
of active service, including 
specifically the head injuries 
sustained in July 1966 and October 
1967?  In this regard, the examiner 
should consider the Veteran's 
statements regarding the incurrence 
of the disability, in addition to his 
statements regarding the continuity 
of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of 
in-service injury and instead relied 
upon the absence of evidence in the 
service treatment records to provide 
a negative opinion).

b.  Is at least as likely as not (50 
percent probability or greater) that 
the Veteran has a respiratory 
disorder, including asthma, that is 
etiologically related to his period 
of active service, including the 
bronchial asthma for which he was 
treated in service, beginning in May 
1967?  In this regard, the examiner 
should consider the Veteran's 
statements regarding the incurrence 
of the disability, in addition to his 
statements regarding the continuity 
of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

The claims file must be made available 
to and be reviewed by the examiner(s) 
in conjunction with the examination.  
The examiner(s) must indicate in the 
examination report that the claims file 
was reviewed. 

The rationale for the opinions, with 
citation to relevant medical findings, 
must be provided.  If the examiner(s) 
cannot provide an etiology opinion 
without resorting to speculation, the 
examiner(s) must so state, and provide 
a rationale for why they cannot opine 
without speculating.  

The RO should advise the Veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

2.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


